DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s election without traverse of Group III, claims 14-16 and 19-20 in the reply filed on 6/21/2022 is acknowledged. Claims 1-13, 17-18, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higham (US 20060022827 A1, provided in Applicant’s IDS of 4/16/2020) as in view of Parviainen (WO 2016151180 A1).
Regarding claim 14, Higham teaches a system for identifying a location to store or retrieve desired supplies in a pass-through logistics cabinet, the system comprising:
a cabinet (Fig. 1), the cabinet comprising a plurality of status indicator lights (par. 21: Cabinet 1 comprises… indicator lights 5);
an electronic device comprising a processor (abstract: A computer is coupled to the RFID cabinet and controls opening and closing of the front door and is configured to receive an input that identifies the user; NOTE: a computer intrinsically has a processor), and a memory having instructions stored thereon (claim 17: wherein the computer controls opening and closing of the locking front door, and wherein the computer is configured to receive an input that identifies a user allows access to the RFID cabinet; reading the RFID tag associated with an item using an RFID field from the RFID detector; and recording the resulting information in a database located within the memory of the computer), wherein the instructions, when executed by the processor, cause the processor to:
determine, from an input from one or more users of a room, one or more supplies needed by the one or more users (par. 30: The user may enter the name(s) or an alias name(s) for a product(s) at the computer);
identify one or more locations in the pass-through logistics cabinet where the one or more supplies are located or are able to be stored; provide, for display on a computing device, a graphical representation of the one or more locations to place the one or more supplies or retrieve the one or more supplies (par. 30: The computer can generate a visual picture of the layout of the cabinet, highlighting where the product(s) is (are) located within the interior of the cabinet); and
indicate the one or more locations in the pass-through logistics cabinet for placing or retrieving the one or more supplies by illuminating status indicator light(s) that corresponds to the one or more locations in the cabinet (par. 26: It is preferable to use a guiding light to locate the correct cabinet, door and in some cases actual location of the product).
Higham does not teach wherein the cabinet is a pass-through logistics cabinet. 
Parviainen teaches a system for monitoring the storage locations of medical items in a cabinet (abstract). In one embodiment, it teaches wherein the cabinet is a pass-through cabinet so that items can be entered into the cabinet on one side and taken out from another side of the cabinet (claim 14: The storage according to any of the claims 1 1 to 13 for storing drug packages (19), characterized in that the storage (1 1 ) for drug packages is a so-called pass-through cabinet (1 1 ) in which the drug packages (19) are received from the side of a first wall (13) of the cabinet and supplied from the side of a second wall (14) of the cabinet). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Higham to be a pass-through cabinet, as taught by Parviainen, so that medical items can be entered into the cabinet on one side and taken out from another side. 
Regarding claim 15, Higham modified by Parviainen teaches the system according to claim 14, as set forth above, and further teaches wherein the electronic device is a server (par. 27: The computer may be either embedded within the interior of the cabinet or in close proximity to the cabinet, and coupled to the cabinet by Ethernet, wireless, optical infra-red, serial cable, USB or any other data connection means. One advantage of not having the computer embedded within the interior of the cabinet is the use of general-purpose computers with varying form factors; par. 36: The current quantity on hand for each type of item is tracked by the embedded or local PC, and may be transmitted to a central server).
Regarding claim 16, Higham modified by Parviainen teaches the system according to claim 14, as set forth above, but does not teach wherein the plurality of status indicator lights comprises a status indicator light that indicates one or more undesired supplies are present on a particular shelf of the pass-through logistics cabinet.
Higham teaches scanning the cabinet for expired or recalled items so that they can be removed, which reads on undesired supplies (par. 43: With access to the cabinet information derived in real time through the RFID reader, or the computer database supporting the RFID reader, the materials manager can scan the RFID cabinets for items that are past their expiration date or items that are in a lot that has been recalled so they can be collected for return to the manufacturer). Higham already teaches using indicator lights to locate an item, which implicitly may also be used in the case where the item has been identified as undesired and thus the indicator lights would indicate that an undesired supply is present in a particular location of the cabinet. In addition, Higham teaches using a visual indicator to tell the user that an item has expired (par. 33: If the computer is remote, then a sound and/or visual sensor at the cabinet may alert the user to check the monitor of the computer after removing a product. The alert tells the user that the computer has determined that further action is needed in addition to the removal of the product, such as… 3) alerting the user that an expiration date for the product may have occurred). Thus, given the combination of these three teachings, there is motivation to use indicator lights to alert the user that there is an expired supply currently located in the cabinet even before the user removes the supply, as well, such as when the user authorizes a scan for expired supplies. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Higham modified by Parviainen to use at least one of its status indicator lights to indicate that one or more undesired supplies are present in a particular location in the pass-through logistics cabinet, as taught by Higham, in order to alert the user to the presence of recalled or expired supplies and allow the user to promptly remove those supplies. 
Regarding claim 19, Higham modified by Parviainen teaches a system for searching for one or more desired supplies in a pass-through logistics cabinet, the system comprising:
a pass-through logistics cabinet (see Parviainen modification made in rejection to claim 14), the cabinet comprising at least one set of one or more status indicator lights (Fig. 1: indicator lights 5);
a processor (abstract: A computer is coupled to the RFID cabinet and controls opening and closing of the front door and is configured to receive an input that identifies the user; NOTE: a computer intrinsically has a processor); and
a memory having instructions stored thereon (claim 17: wherein the computer controls opening and closing of the locking front door, and wherein the computer is configured to receive an input that identifies a user allows access to the RFID cabinet; reading the RFID tag associated with an item using an RFID field from the RFID detector; and recording the resulting information in a database located within the memory of the computer), wherein the instructions, when executed by the processor, cause the processor to:
display a graphical representation of one or more locations of one or more supplies based on one or more search criteria inputs (par. 30: The computer can generate a visual picture of the layout of the cabinet, highlighting where the product(s) is (are) located within the interior of the cabinet); and
indicate the one or more locations corresponding to the one or more supplies and a status of the one or more supplies by illuminating one or more status indicator lights of the at least one set of one or more status indicator lights (par. 26: It is preferable to use a guiding light to locate the correct cabinet, door and in some cases actual location of the product).
Regarding claim 20, Higham modified by Parviainen teaches the system according to claim 19, as set forth above, and further teaches wherein the at least one set of one or more status indicator lights comprises a status indicator light for indicating one or more undesired supplies present on a particular shelf (see modification made in rejection to claim 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                

/KEVIN JOYNER/Primary Examiner, Art Unit 1799